Dismissed and Memorandum Opinion filed September 18, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00355-CV

             IN THE INTEREST OF A.J.J. & E.G.J., CHILDREN


                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-39673

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed April 24, 2018. The record was filed
June 26, 2018. No brief was filed.

      On August 14, 2018, this court issued an order stating that unless appellant
filed a brief on or before August 29, 2018, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.
                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Busby.




                                        2